Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 8, line 3, "the input device" has insufficient antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-3, 6-8, 11, 13, 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190155279 A1 to Tayama, which was cited by applicant.
Regarding claim 1, Tayama discloses an apparatus for managing control authority transition in a vehicle, the apparatus comprising: a steering device; an acceleration device; a deceleration device; a sensor configured to sense information about a driver of the vehicle; and a control circuit configured to be electrically connected with the steering device, the acceleration device, the deceleration device, and the sensor, wherein the control circuit is configured to: obtain state information about the driver using the sensor when performing an autonomous control; receive, from the driver, a control input to at least one of the steering device, the acceleration device, or the deceleration device; determine whether to transfer a control authority based on the state information and a reliability of the control input; and transfer, to the driver, the control authority, when it is determined to transfer the control authority {an automatic driving system for vehicles safely switches a vehicle from an automatic drive mode to a manual drive mode (an apparatus for managing control authority transition in a vehicle); an automatic driving controller of the automatic driving system includes a travel behavior determining unit that determines a travel behavior of a vehicle during automatic driving based on an operational state of a steering system, an accelerating system, and/or a braking system (deceleration device) thereof; a driver's state determining unit that determines a state of a driver based on a face image of the driver captured by a face image camera, biometric information of the driver obtained from body pressure of the driver and variation thereof detected by body pressure sensors of a driver's seat (obtain state information about the driver using the sensor when performing an autonomous control), and signals from 
Regarding claim 2, which depends from 1, Tayama further discloses that the sensor comprises a camera, and wherein the control circuit is configured to: obtain the state information by analyzing an image of the driver that is obtained by the camera {a driver's state determining unit (control circuit) that determines a state of a driver based on a face image of the driver captured by a face image camera (abstract)}.
Regarding claim 3, which depends from 1, Tayama further discloses that the state information comprises information regarding a sight of the driver and information regarding a seating of the driver {the driver's state determining unit 22 extracts, from the face image data, biometric information such as variation of a pupil diameter, indications regarding driver eye behaviors (sight of the driver)(paragraph [0051]); body pressure of the driver and variation 
Regarding claim 6, which depends from claim 1, Tayama further discloses that the control circuit is configured to: not transfer the control authority when it is not possible to transfer the control authority {determine that manual driving is reliably started by a driver at the time of switching from the automatic drive mode to the manual drive mode (implies no transfer occurs when there is no reliability)(not possible to transfer)(paragraph [0015])}.
Regarding claim 7, which depends from claim 1, Tayama further discloses that the apparatus further comprises: an input device configured to be electrically connected with the control circuit, wherein the control circuit is configured to: immediately transfer, to the driver, the control authority when an input to transfer the control authority is received via the input device {the information input unit 3 (input device) can receive input directly or indirectly from a driver or another occupant (paragraph [0042]); the information input unit 3 is electrically connected to the driving controller 2 (control circuit)(fig. 1) it should be switched to manual driving immediately, such switching can be performed by overriding by the driver (paragraph [0062]), the switching is to be performed positively and intentionally by the driver (paragraph [0064])}.
Regarding claim 8, which depends from claim 1, Tayama further discloses that the apparatus further comprises: the input device configured to be electrically connected with the control circuit, wherein the control circuit is configured to: resume the autonomous control, after the control authority is transferred, when the control input of the driver is stopped or when an input for the autonomous control is received via the input device {the drive mode 
Regarding claim 11, which depends from claim 1, Tayama further discloses that the control circuit is configured to: not transfer the control authority when the pupils of the driver are not detected {the driver's state determining unit 22 extracts, from the face image data, biometric information such as a degree of eye-opening, variation of a pupil diameter (paragraph [0051]); the driver's state determining unit 22 determines whether the driver is aroused to a degree that manual driving can be performed (if not, not transfer the control authority)(paragraph [0055])}.
Regarding claim 13, Tayama discloses a method for managing control authority transition in a vehicle, the method comprising: obtaining, with a control circuit, state information about a driver of the vehicle when performing an autonomous control; receiving, with the control circuit, a control input by the driver to at least one of a steering device, an acceleration device, or a deceleration device, wherein the steering device, the acceleration device, and the deceleration device are included in the vehicle; determining, with the control circuit, whether to transfer a control authority based on the state information and a reliability of the control input; and when the control authority is determined to transfer, transferring, with the control circuit, the control authority to the driver {abstract, paragraph [0015]}.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 4, 5, 9, 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayama in view of US 20190235504 A1 to Carter et al. (hereinafter, Carter).
Regarding claim 4, which depends from claim 1, Tayama discloses the reliability of the control input {paragraph [0015]}. Carter discloses a probability of collision by the control input {the prediction engine 345 can dynamically calculate a collision probability for each object (paragraph [0046])}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the collision probability calculation feature of Carter with the described invention of Tayama in order to consider probability of collision as a factor for deciding the reliability of the control input.
Regarding claim 5, which depends from claim 1, Carter discloses that the control circuit is configured to: calculate an expected path of the vehicle based on the control input; and determine the probability of collision based on the expected path {the prediction engine 345 performs dynamic path prediction and collision probability calculations (paragraph [0050])}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the path prediction and collision probability calculation features of Carter with the described invention of Tayama in order to incorporate path prediction and probability of collision as functions of the control circuit.
Regarding claim 9, which depends from claim 1, Tayama further discloses that the control circuit is configured to: transfer, to the driver, the control authority when pupils of the driver and the seating of the driver seating are detected {abstract, paragraph [0051]}. Carter teaches that there is no probability of collision by the control input {paragraph [0046]}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 10, which depends from claim 1, Tayama further discloses that the control circuit is configured to: not transfer the control authority, when the pupils of the driver and the seating of the driver are detected and another condition occurs {paragraphs [0015], [0051], abstract}. Carter teaches that the condition is the probability of collision by the control input {paragraph [0046]}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the collision probability decision feature of Carter with the described invention of Tayama in order to consider probability of collision as a ground for not transferring to manual mode.
Regarding claim 15, which depends from claim 13, Tayama discloses the reliability of the control input {paragraph [0015]}. Carter discloses a probability of collision by the control input {paragraph [0046]}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the collision probability calculation feature of Carter with the described invention of Tayama in order to consider probability of collision as a factor for deciding the reliability of the control input.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayama in view of US20190256064A1 to Hecker et al. (hereinafter, Hecker).
Regarding claim 12, which depends from claim 1, Tayama further discloses that the control circuit is configured to: perform the autonomous control when the seating of the driver seating not detected {abstract}. Hecker discloses predetermined minimum risk maneuver .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US-20180237030-A1, US-9874871-B1, US-20190325758-A1, US-20170171375-A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        



/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661